 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF ARIZONA

 In re:                                          Chapter 11
 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          FIRST INTERIM APPLICATION FOR
                Debtor.                   COMPENSATION OF FEES AND
                                          REIMBURSEMENT OF COSTS BY
                                          THOMAS AZARELLI OF BUSINESS TO
                                          BUSINESS CFO, LLC

    APPLICATION PERIOD: NOVEMBER 19, 2018 THROUGH FEBRUARY 11, 2019

          Bob Bondurant School of High Performance Driving, Inc. (“Debtor”), through

 undersigned counsel, hereby seeks from the Court an order allowing and approving the fees of

 Thomas Azzarelli of Business to Business CFO (“B2B”). In support of this Application, B2B

 submits its monthly billing statements, which are attached hereto as Exhibit A, for fees incurred
 from November 19, 2018 through February 11, 2019 (“Application Period”), for services

 performed by Azzarelli as the Debtor’s Chief Financial Officer.

          As set forth on the billing statements, during the Application Period, Azzarelli spent 70.48

 hours assisting the Debtor. Based upon its ordinary hourly rates in effect at the time said services

 were rendered, the total fees incurred by B2B during the Application Period would be far higher

 given the time and effort expended. However, B2B agreed to cap the fees for this particular

 engagement at $5,000 per month as set forth in the retention pleadings and approved by the Court

 [ECF Nos. 90, 91, and 93]; therefore, the fees for the Application Period are only $15,000.00.
 B2B received no Retainer and has not been paid since Azzarelli began working on the Debtor’s


 {00146051}

Case 2:18-bk-12041-BKM           Doc 209 Filed 03/19/19 Entered 03/19/19 10:27:03                Desc
                                  Main Document    Page 1 of 12
 behalf.

 I.        BASIS FOR RELIEF

           A.    Background

                 1.     On October 2, 2018, the Debtor filed a voluntary petition under Chapter 11

 of the United States Bankruptcy Code, thereby initiating the above-captioned case (“Case”).

                 2.     On November 12, 2018, the Debtor’s controller resigned, leaving the

 Debtor with no accounting staff and no access to the Company’s computer systems, including

 Quickbooks.

                 3.     On November 13, 2018, on an emergency basis, the Debtor engaged

 Timothy H. Shaffer of Clotho Recovery Systems as its Chief Restructuring Officer (“CRO”)

 [ECF No. 52].

                 4.     The CRO immediately met with and engaged B2B for Azzarelli’s

 assistance with accessing Quickbooks and other financial information and to perform other

 accounting functions necessary to the Debtor’s operations in bankruptcy.

                 5.     On December 12, 2018, the Debtor filed an Application to Employ

 Azzarelli of B2B as its Chief Financial Officer nunc pro tunc as of November 19, 2019 [ECF

 #90], which was approved by the Court the next day (“Retention Order”) [ECF No. 93].

                 6.     This is B2B’s first interim application for compensation, and B2B has not
 received any payment for the services rendered by Azzarelli on the Debtor’s behalf.

                 7.     The Debtor requests that the Court approve payment to B2B for 70.48

 hours spent in its representation of the Debtor. Based upon the agreed fee structure as set forth in

 the Retention Order, B2B’s fees for the Application Period total $15,000.00.

                 8.     The services for which compensation is requested were rendered on behalf

 of the Debtor and compensation is sought pursuant to 11 U.S.C. §330(a), 331, and 503(a), 503(b),

 and Fed. R. Bankr. P. 2016(a). By this Application, Azzarelli seeks to comply fully with the

 Order employing him as a Chief Financial Officer for the Debtor and the Guidelines of the Office
 of the United States Trustee for the District of Arizona.



Case  2:18-bk-12041-BKM
 {00146051}                     Doc 209 Filed 203/19/19 Entered 03/19/19 10:27:03               Desc
                                 Main Document     Page 2 of 12
                9.       Except as it may be entitled to receive compensation herein, B2B has no

 arrangements with any other party to pay for the services it rendered to the estate, and it has not

 received any funds from any party for the services rendered for the Debtor’s bankruptcy estate.

 Further, B2B has not made any arrangement to share any compensation received by order of this

 Court with any party.

                10.      The fees as may be awarded and paid to B2B pursuant to this Application

 will be “on account” type fees.

                11.      The capped rates agreed to by B2B are far below the going rate for a Chief

 Financial Officer in bankruptcy cases with similar expertise and experience performing similar

 services in Phoenix, Arizona.

        B.      Summary of Services Performed and Costs Incurred

                12.      Azzarelli’s actual hours expended, services performed, and fees incurred is

 detailed on Exhibit A hereto. As agreed and approved by the Court, B2B’s compensation is

 capped at $5,000 per month.

                13.      As set forth in more detail on Exhibit A, B2B provided the Debtor with

 assistance regarding its finances and systems including without limitation:

             a. Setting up Quickbooks for new users and ChronosBooks to enable sharing of

                information with potential investors;
             b. Reviewing and reconciling financials and bank statements;

             c. Advising, working and consulting with the CRO as necessary;

             d. Seeking bookkeeper applicants, interviewing applicants, and hiring and training a

                bookkeeper for the accounting department;

             e. Assisting with monthly operating reports;

             f. Reviewing GL transactions/posting and closed year end books; and

             g. Corresponding with and provided information to venders, lessors, and potential

                purchasers.




Case  2:18-bk-12041-BKM
 {00146051}                      Doc 209 Filed 303/19/19 Entered 03/19/19 10:27:03             Desc
                                  Main Document     Page 3 of 12
 II.    BASIS FOR RELIEF

        The Ninth Circuit has referred to and adopted the Fifth Circuit’s twelve factors that should

 be considered in awarding fees in bankruptcy cases: 1) The time and labor required; (2) the

 novelty and difficulty of the questions; (3) the skill requisite to perform the service properly; (4)

 the preclusion of other employment by the due to acceptance of the case; (5) the customary fee;

 (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or the

 circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation,

 and ability of the professional; (10) the ‘undesirability’ of the case; (11) the nature and length of

 the professional relationship with the client; and (12) awards in similar cases. Johnson v. Georgia

 Highway Express, Inc. 488 F.2d 713, 717-19 (5th Cir. 1974). The Ninth Circuit Bankruptcy

 Appellate Panel concluded that the “lodestar” approach, coupled with consideration of the

 “Johnson factors” is the appropriate standard to be applied in awarding fees in a bankruptcy case.

 See In re Powerine Oil Co., 71 B.R. 767 (9th Cir. 1986).

        In addition, the provisions of Section 330(a) place a premium on the timeliness of

 administration of the case. Compensable services must be “performed within a reasonable

 amount of time commensurate with the complexity, importance and nature of the problem, issue

 or task addressed.” 11 U.S.C. § 330(a)(3)(D).

        As detailed in the retention pleadings, Azzarelli has considerable experience and skill to
 assist the Debtor. The Debtor retained him at a very challenging moment, and he stepped up and

 took control of the Debtor’s accounting systems and obtained and reconciled financial

 information as quickly as possible. B2B’s invoices reflect that Azzarelli delivered more services

 and expended more time than the compensation requested or deserved.                  B2B’ fees for

 professional services rendered during the Application Period total $15,000.00, or $5,000 per

 month for three months. The compensation sought is below that which B2B would be seeking

 under the “lodestar approach,” which, if warranted, can be adjusted upward or downward. In

 addition, the results obtained by B2B within the time frames of this Application illustrate that it:
       1.       Possessed and used the expertise required to represent the Debtor in this case;



Case  2:18-bk-12041-BKM
 {00146051}                     Doc 209 Filed 403/19/19 Entered 03/19/19 10:27:03                 Desc
                                 Main Document     Page 4 of 12
        2.      Provided services necessary to the administration of the case; and

        3.      Performed the services within a reasonable amount of time commensurate with the

                complexity, importance and nature of each task.

        Furthermore, based upon the results obtained by B2B within the time-frame of this

 Application and the rate charged by B2B for the services performed, the compensation requested

 is reasonable based on the customary compensation charged by comparably skilled Chief

 Financial Officer performing services in the area of Phoenix, Arizona.

 III.   CONCLUSION

        The CRO has reviewed and approved this Fee Application. Based upon the foregoing, the

 Debtor respectfully request that this Court enter an order:

        A.      Allowing compensation for professional services rendered by B2B during the

 Application Period in the amount of $15,000.00;

        B.      Authorizing the Debtor to immediately pay the aforesaid fees, as an allowed

 administrative expense; and

        C.      Such other and further relief as this Court deems just and proper.

        DATED: March 19, 2019.

                                               ALLEN BARNES & JONES, PLC


                                               /s/ HLB #19669
                                               Hilary L. Barnes
                                               Philip J. Giles
                                               Attorneys for the Debtor

 E-FILED on March 19, 2019 with the
 U.S. Bankruptcy Court and copies served
 via ECF notice on all parties that have
 appeared in the case.

 COPY mailed same date to:

 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Ste 204
 Phoenix, AZ 85003-1706




Case  2:18-bk-12041-BKM
 {00146051}                     Doc 209 Filed 503/19/19 Entered 03/19/19 10:27:03         Desc
                                 Main Document     Page 5 of 12
 Thomas Azzarelli
 6179 S White Place
 Chandler, AZ 85249

 COPY emailed same date to:

 Elizabeth C. Amorosi
 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Ste 204
 Phoenix, AZ 85003-1706
 Elizabeth.C.Amorosi@usdoj.gov

 Warren J. Stapleton
 OSBORN MALEDON
 2929 N. Central Ave., Ste 2100
 Phoenix, AZ 85012
 wstapleton@omlaw.com
 Attorneys for Sun Valley Marina Development Corp.

 Michelle E. Shriro
 SINGER & LEVICK, P.C.
 16200 Addison Road, Suite 140
 Addison, TX 75001
 mshriro@singerlevick.com
 Attorneys for Moses Smith Racing LLC

 Thomas E. Littler
 LITTLER, PC
 341 W Secretariat Dr.
 Phoenix, AZ 85284
 telittler@gmail.com
 Attorneys for Semple Marchal Cooper PLC

 Christopher C. Simpson
 STINSON LEONARD STREET LLP
 1850 N. Central Ave., #2100
 Phoenix, AZ 85004
 Christopher.simpson@stinson.com
 Attorneys for FCA US LLC

 Sheryl L. Toby
 DYKEMA GOSSETT PLLC
 39577 Woodward Ave., #300
 Bloomfield Hills, MI 48304
 stoby@dykema.com
 Attorneys for FCA US LLC

 Larry O. Folks
 FOLKS HESS KASS, PLLC
 1850 North Central Ave., Suite 1140
 Phoenix, AZ 85004
 folks@folkshesskass.com
 Attorneys for JPMorgan Chase Bank, NA



Case  2:18-bk-12041-BKM
 {00146051}                   Doc 209 Filed 603/19/19 Entered 03/19/19 10:27:03   Desc
                               Main Document     Page 6 of 12
 Leslie A. Berkoff
 MORITT HOCK & HAMROFF LLP
 400 Garden City Plaza
 Garden City, NY 11530
 lberkoff@moritthock.com
 Attorneys for Unifi Equipment Finance, Inc.

 Christopher R. Kaup
 TIFFANY & BOSCO, P.A.
 Seventh Floor, Camelback Esplanade II
 2525 E. Camelback Rd.
 Phoenix, AZ 85016
 crk@tblaw.com
 Attorneys for Robert and Patricia C. Bondurant

 James E. Cross
 THE CROSS LAW FIRM, P.L.C.
 1850 N Central Ave., Suite 1150
 Phoenix, AZ 85004
 JCross@crosslawaz.com
 Attorneys for Arlington Street Investments

 Mark J. Giunta
 Liz Nguyen
 LAW OFFICE OF MARK J. GIUNTA
 531 E. Thomas Rd., Suite 200
 Phoenix, AZ 85012
 markgiunta@giuntalaw.com
 liz@giuntalaw.com
 Attorneys for The Bancorp Bank

 Robert Lapowsky
 STEVENS & LEE
 620 Freedom Business Center, Suite 200
 King of Prussia, PA 19406
 rl@stevenslee.com
 Robert J. Miller
 Khaled Tarazi
 BRYAN CAVE LEIGHTON PAISNER LLP
 Two N. Central Ave., Suite 2100
 Phoenix, AZ 85004-4406
 rjmiller@bclplaw.com
 khaled.tarazi@bclplaw.com
 Attorneys for Wells Fargo Vendor Financial Services, LLC




Case  2:18-bk-12041-BKM
 {00146051}                    Doc 209 Filed 703/19/19 Entered 03/19/19 10:27:03   Desc
                                Main Document     Page 7 of 12
 Scott B. Cohen
 Patrick A. Clisham
 ENGELMAN BERGER, P.C.
 3636 N. Central Ave., Ste. 700
 Phoenix, AZ 85012
 sbc@eblawyers.com
 pac@eblawyers.com
 Local Counsel for Moses Smith Racing, LLC

 Michelle E. Shriro
 SINGER &LEVICK, P.C.
 16200 Addison Rd., Suite 140
 Addison, TX 75001
 mshriro@singerlevick.com
 Attorneys for Moses Smith Racing, LLC

 Jared G. Parker
 PARKER SCHWARTZ PLLC
 7310 N. 16th Street, Suite 330
 Phoenix, AZ 85020
 jparker@psazlaw.com
 Attorneys for The Goodyear Tire & Rubber Company

 /s/ Melissa Morgan




Case  2:18-bk-12041-BKM
 {00146051}                 Doc 209 Filed 803/19/19 Entered 03/19/19 10:27:03   Desc
                             Main Document     Page 8 of 12
                         Exhibit A


Case 2:18-bk-12041-BKM   Doc 209 Filed 03/19/19 Entered 03/19/19 10:27:03   Desc
                          Main Document    Page 9 of 12
                                                                         Thomas Azzarelli
                                                                         6179 S White Place
                                                                         Chandler, AZ 85249
                                                                         Work        480.993.4720



                                                                                    INVOICE 12/19/2018

Bondurant Racing School
20000 S Maricopa Rd # 3
Chandler, Az 85248
                                                                                     Actual         Billed
Please find my fees for services:                                                     Hrs           Hours      Amount
      Services for Month per agreement                                                                         5,000.00
      Minimum hours = 23
      Completed services.
  1   Set up QuickBooks online for new users- reset all user controls                    2.50           1.00          225.00
  2   Set-up ChronosBook for potential investor - various communication                  1.00           1.00          225.00
      calls with Chronosbook support and emails with investor on QB file access
  3   Review GL postings through October, Controller recorded--corrections               5.00           2.75          618.75
      and adjustments as required and identified
  4   Interviews- candidate for bookkeeper, 8 candidates                                 6.00           5.00     1,125.00
      (setup and write ad on Indeed - receive multiple resumes for selection)
  5   Review October payroll registers - accrual for last week October recorded          2.00           0.75       168.75
  6   October GL adjustments and complete month closing                                  3.00           2.50       562.50
  6   Assist in preparation of October MOR - review with TS                              6.00           5.00     1,125.00
  7   Bank statements reconciled through November - assist bookkeeper                    2.50            -            -
      and provide guidance on recording of transactions
  8   Work on closing November - guidance and assit bookkeeper with                      5.00           3.00          675.00
      recording transaction and corrections
  9   Discussion with Merchant Service Processor - PayTrace (Vantiv) acct frozen
      Amounts in settlement account - chargebacks and ACH rejects
      to bank account ( request full accounting of account and cash held)                1.00           1.00          225.00
 10   Class attendance Salesforce report for review - Revenue recogition for             1.00           1.00          225.00
      month of November and future class registrations for cash flow reporting
 11   General discussions with Tim Shaffer and staff - business financial items          1.00            -
 12   Call with potential investor 12-19-2018 with TS                                    0.75            -
 13   Time researching documents, talking with bank and other service providers          2.00            -
      General oversight of accoutning department
      Amount Due                                                                       38.75          23.00     5,000.00
      Make Checks Payable to: Thomas Azzarelli
      6179 S White Place
      Chandler, Arizona 85249


NOTICE: B2B CFO Partners, LLC, dba B2B CFO® is an Arizona limited liability company that provides advisory and
consulting services. B2B CFO® partners are independent contractors and are not officers, employees or agents of, or
partners or joint venturers with, the companies they serve nor are they Independent CPA's.




  Case 2:18-bk-12041-BKM               Doc 209 Filed 03/19/19 Entered 03/19/19 10:27:03                           Desc
                                       Main Document    Page 10 of 12
                                                                                               480.993.4720



                                                                                               INVOICE      1/14/2019

Bondurant Racing School
20000 S Maricopa Rd # 3
Chandler, Az 85248
                                                                                                Actual       Billed
Please find my fees for services:                                                                Hrs         Hours      Amount
      Services for Month per agreement                                                                                  5,000.00
      Minimum hours = 23
      Completed services. December 20 , 2018 to January 14, 2019
  1   Maintain QuickBooks online - reset user controls as needed and approved                      1.00          0.50     112.50
  2   Review GL postings through November and December - New Bookkeeper                            5.00          3.75     843.75
      (Adjusting Journal Entries as required)
  3   Review November payroll registers - Prepare accrual for last week Novemner, recorded         2.00          1.00      225.00
  4   November GL transactions review and postings as recorded                                     2.00          1.73      388.13
  5   Assist in preparation of November MOR - review with TS                                       6.00          6.00    1,350.00
  6   Bank statements reconciled through December - assist bookkeeper                              2.50          1.00      225.00
      and provide guidance on recording of transactions to reconcile accounts
  7   Work on closing November and December- guidance and assit bookkeeper with                    5.00          3.75     843.75
      recording transaction and corrections
  8   Discussion with Merchant Service Processor - PayTrace (Vantiv) acct frozen
      Amounts in settlement account - chargebacks and ACH rejects
      to bank account ( request full accounting of account and cash held)                          1.00          0.50     112.50
      Continue discussions to obtain names of customers that have cancelled classes
  9   Class attendance Salesforce report for review - Revenue recogition for                       1.00          0.50     112.50
      month of November and future class registrations for cash flow reporting
 10   Time researching documents, talking with bank and other service providers                    2.00          1.00     225.00
      Calls with COBIz to get bank accounts set up on line
11    Set up daily cash flow report for bookkeeper to maintain                                     2.50          2.00     450.00
12    Meeting with Wildhorse Pass Executives - Proposal on rent payments Etc.                      1.50          1.50     337.50
      Amount Due                                                                                  31.50         23.23   5,225.63
      Make Checks Payable to: Thomas Azzarelli
      6179 S White Place
      Chandler, Arizona 85249


NOTICE: B2B CFO Partners, LLC, dba B2B CFO® is an Arizona limited liability company that provides advisory and
consulting services. B2B CFO® partners are independent contractors and are not officers, employees or agents of, or
partners or joint venturers with, the companies they serve nor are they Independent CPA's.




  Case 2:18-bk-12041-BKM                   Doc 209 Filed 03/19/19 Entered 03/19/19 10:27:03                              Desc
                                           Main Document    Page 11 of 12
                                                                                                    480.993.4720



                                                                                                    INVOICE     2/11/2019

Bondurant Racing School
20000 S Maricopa Rd # 3
Chandler, Az 85248
                                                                                                     Actual      Billed
Please find my fees for services:                                                                     Hrs        Hours        Amount
      Services for Month per agreement                                                                                        5,000.00
      Minimum hours = 23
      Completed services. January 15, 2019 to February 11, 2019
  1   Maintain QuickBooks online - reset user controls as needed and approved                           0.50            -          -
  2   Review GL postings through December Year-To-Date                                                  4.00           4.00     900.00
      (Adjusting Journal Entries as required)
  3   Review December payroll registers - Prepare accrual for last week December                        1.50           1.50      337.50
  4   December GL transactions review and postings as recorded - AJE's as needed                        2.00           2.00      450.00
  5   Assist in preparation of December MOR - review with TS                                            6.00           6.00    1,350.00
  6   Bank statements reconciled through December - assist bookkeeper                                   2.00           2.00      450.00
      and provide guidance on recording of transactions to reconcile accounts,
      adjust duplicates recorded in prior period (Prior Controller) entires and errors.
  7   Work on closing December- guidance and assit bookkeeper with                                      3.50           3.50     787.50
      recording transactions and corrections
  8   Discussion with Bancorp on outstanding balances at 12.31.2018                                     0.50           0.50     112.50
      Adjust all notes balances at 12.31.2018 per balances provided by Bancorp Representative           3.50           3.50     787.50
       numbers provided.
      Adjust YTD interest - based on outstanding note balances.
      Prior Controller posted all note payments for most of the year to note balances.
      Prior periods were not adjusted and correction made in December reflecting interest charges
      Awaiting loan amortization tables from Bancorp for further review
  9   Class attendance Salesforce report for review - Revenue recogition for                            1.00           1.00     225.00
      month of December and future class registrations for cash flow reporting
 10   Call with Jacob Rueben and reports sent for 3 years of financial statements                       0.75           0.75     168.75

      Amount Due                                                                                      24.75           24.25   5,456.25
      Make Checks Payable to: Thomas Azzarelli
      6179 S White Place
      Chandler, Arizona 85249


NOTICE: B2B CFO Partners, LLC, dba B2B CFO® is an Arizona limited liability company that provides advisory and
consulting services. B2B CFO® partners are independent contractors and are not officers, employees or agents of, or
partners or joint venturers with, the companies they serve nor are they Independent CPA's.




  Case 2:18-bk-12041-BKM                     Doc 209 Filed 03/19/19 Entered 03/19/19 10:27:03                                  Desc
                                             Main Document    Page 12 of 12
